Case: 17-12936   Date Filed: 06/10/2019   Page: 1 of 6


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-12936
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 4:08-cr-10078-JEM-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

JUERGEN HEINZ WILLIAMS,
a.k.a. Jurgen H. Williams,
a.k.a. Juergen Heinz Werthmann,
a.k.a. Eric Williams,
a.k.a. Eric Scott Wallace,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                                  (June 10, 2019)
              Case: 17-12936     Date Filed: 06/10/2019    Page: 2 of 6


Before WILSON, MARTIN, and NEWSOM, Circuit Judges.

PER CURIAM:

      Juergen Williams, proceeding pro se, appeals the denial of his 18 U.S.C.

§ 3582(c)(2) motion to reduce his sentence based on Amendment 782 to the

Sentencing Guidelines. The district court concluded that Williams was ineligible

for a sentence reduction because, even if the court were to apply the Amendment

782 reduction, Williams’ guideline range would still exceed the 20-year statutory

maximum for Williams’ offense of money laundering and therefore would have no

effect on his current sentence. We affirm.

      In 2009, a federal grand jury charged Williams in a superseding indictment

with four drug-related offenses. Following a jury trial, Williams was found guilty

on all four counts and was sentenced to life imprisonment.

      On direct appeal, we concluded that the district erred in refusing to give a

jury instruction Williams had requested, and reversed and remanded Williams’

convictions and sentences.

      On remand, the government filed a superseding information charging

Williams with conspiring to launder proceeds derived from the importation of

controlled substances in violation of 18 U.S.C. § 1956(h). Williams pled guilty

pursuant to a written plea agreement. In the plea agreement, Williams (1) agreed

to waive the defense that the statute of limitations barred his prosecution and (2)


                                          2
              Case: 17-12936      Date Filed: 06/10/2019   Page: 3 of 6


admitted that his offense involved more than 600 kilograms of hashish oil, which

would result in a base offense level of 38 under the 2009 Sentencing Guidelines.

In a signed factual proffer, Williams also conceded that he laundered the proceeds

from more than 600 kilograms of hashish oil.

      In calculating Williams’ guidelines range, the probation officer noted that,

under U.S.S.G. § 2S1.1(a)(1), the base offense level for money laundering was

determined using the base offense level for the underlying offense. Williams was

responsible for importing 1,700 kilograms of marijuana and 600 kilograms of

hashish oil, which, using the drug equivalency table in § 2D1.1, was the equivalent

of 31,700 kilograms of marijuana. And under § 2D1.1(c)(1), the probation officer

noted, the base offense level for an offense involving 30,000 kilograms or more of

marijuana is 38. The probation officer increased the offense level by two levels

because the offense was a violation of 18 U.S.C. § 1956(h). See U.S.S.G.

§ 2S1.1(b)(2)(B). Because Williams was an organizer and leader of the offense,

the probation officer added a four-level increase. Id. § 3B1.1(a). The probation

officer then reduced the offense level by three levels for acceptance of

responsibility. Id. § 3E1.1. Williams’ total offense level was 41, and he had a

criminal history category of I.

      With a total offense level of 41 and a criminal history category of I,

Williams’ guidelines range would have been 324 to 405 months. But the statutory


                                          3
                Case: 17-12936       Date Filed: 06/10/2019      Page: 4 of 6


maximum sentence for Williams’ offense of conviction was 20 years. Because the

bottom of the guidelines range exceeded the statutory maximum sentence,

Williams’ guideline range was set to 240 months. Id. § 5G1.1(a) (noting how,

when the statutorily authorized maximum sentence is less than the minimum of the

applicable guideline range, the statutorily authorized maximum sentence shall be

the guideline sentence). The district court then sentenced Williams to 240 months.

       In 2016, Williams filed a pro se motion to modify his sentence under 18

U.S.C. § 3582(c)(2), alleging that Amendment 782 1 applied retroactively and

reduced his base offense level from 38 to 36. He also raised arguments concerning

the amount of drugs noted in his plea agreement, the statute of limitations,

prosecutorial misconduct, the court’s jurisdiction, and the effectiveness of his

counsel. The district court denied the motion. Williams appealed.

       “We review de novo a district court’s conclusions about the scope of its legal

authority under § 3582(c)(2).” United States v. Colon, 707 F.3d 1255, 1258 (11th

Cir. 2013) (quotation omitted). A district court may modify a defendant’s term of

imprisonment if the defendant was sentenced based on a sentencing range that has

subsequently been lowered by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(2). Any reduction, however, must be consistent with the Sentencing


1
 Amendment 782 reduced by two levels some of the base offense levels in the Drug Quantity
Tables at U.S.S.G. § 2D1.1, including the base offense level for an offense involving 30,000
kilograms or more of marijuana.
                                               4
              Case: 17-12936     Date Filed: 06/10/2019   Page: 5 of 6


Commission’s policy statements. Id. When the district court considers a

§ 3582(c)(2) motion, it must first recalculate the guidelines range under the

amended guidelines. United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000).

When recalculating the guidelines range, the court can only substitute the amended

guideline and must keep intact all other guidelines decisions made during the

original sentencing. Id.

      A defendant is eligible for a sentence reduction under § 3582(c)(2) when an

amendment listed in U.S.S.G. § 1B1.10(d) lowers the guidelines range that was

calculated by the sentencing court. U.S.S.G. § 1B1.10, comment. (n.1(A)). A

reduction is not authorized when a retroactive sentencing guideline amendment

applies to the defendant but “does not have the effect of lowering the defendant’s

applicable guideline range because of the operation of another guideline or

statutory provision (e.g., a statutory mandatory minimum term of imprisonment).”

Id.

      A § 3582(c)(2) motion is not a de novo resentencing. See Dillon v. United

States, 560 U.S. 817, 825 (2010). Under a § 3582(c)(2) motion, a district court

lacks jurisdiction to modify a sentence on any grounds besides those listed in

§ 3582(c)(2). Id. at 825–28, 831.

      The base offense level for money laundering is the base offense level of the

offense from which the laundered funds were derived. U.S.S.G. § 2S1.1(a)(1). As


                                          5
                 Case: 17-12936       Date Filed: 06/10/2019       Page: 6 of 6


amended by Amendment 782, U.S.S.G. § 2D1.1(c) provides for a base offense

level of 36 for possession of at least 30,000 but less than 90,000 kilograms of

marijuana. U.S.S.G. § 2D1.1(c)(2); U.S.S.G. App. C, amend. 782. Before

Amendment 782, possession of at least 30,000 kilograms of marijuana had a base

offense level of 38.

       The statutory maximum penalty for money laundering is 20 years. 18

U.S.C. § 1956(a)(3). Where the statutorily authorized maximum sentence is less

than the minimum of the applicable guideline range, the statutorily authorized

maximum sentence shall be the guideline sentence. U.S.S.G. § 5G1.1(a).

       The district court did not err in denying Williams’ motion for a sentence

reduction. Although Amendment 782 would reduce Williams’ total offense level

from 41 to 39, the resulting guidelines range of 262–327 months would still exceed

the statutory maximum sentence of 240 months. Because retroactive application of

Amendment 782 would not “have the effect of lowering [Williams’] applicable

guideline,” U.S.S.G. § 1B1.10, comment. (n.1(A)), the district court properly

refused to apply the amendment. Accordingly, we affirm. 2

       AFFIRMED.




2
 The district court also did not err in not expressly addressing Williams’ arguments challenging
his guilty plea and the validity of his conviction and sentence because the district court did not
have jurisdiction to consider those issues in a § 3582(c)(2) motion. Dillon, 560 U.S. at 825–28.
                                                 6